DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/9/2021 has been entered. Claims 5 and 7-8 are currently amended.  Claims 1-4 have been cancelled.  Claims 11-14 are added.  Claims 5-14 are pending with claims 5-6 and 9-10 withdrawn from consideration.

Election/Restrictions
Claims 7-8 and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6 and 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 12/9/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's argument, see page 8-13, filed on 11/9/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, amended claims 7-8 recites 0.21-0.30% of Si; and the prior art Kato teaches away from a Si content in excess of 0.20% [0088].  Therefore, the prior art does not teach or suggest the claimed limitation.

Allowable Subject Matter
Claims 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 7 and 8 are directed to a CVT sheave with recited chemical composition, microstructure, and physical properties.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kato et al (US 20130288838 A1), in view of Northwood et al (“Retained Austenite – Residual Stress – Distortion, Relationships in Carburized SAE 8620 Steel”, Materials Science Forum Vols 539-543, 2007, pp 4464-4469).  The prior art teaches similar composition except silicon content. The instant case claims 0.21 mass% or more and 0.30 mass% or less of Si.  However, the prior art Kato teaches that Si is contained in a range of 0.20 mass% or less; and if the Si content is too large, grain boundary oxidation is accelerated and it becomes impossible to achieve the desired fatigue strength [0088].  One of ordinary skill would interpret this as teaching away from amounts greater than 0.20%.  Therefore, the currently claimed 0.21 mass% or more and 0.30 mass% or less of Si is not obvious over the prior art.
Independent claims 5, directed to the steel material for the CVT sheave, and 9, directed to the process of making the CVT sheave, include all the allowable subject matter of claim 7.  Therefore, claims 5-6 and 9-10 are rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5-14 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JIANGTIAN XU/Examiner, Art Unit 1762
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762